DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21, 23-26, 28, 30, 31, 35 of the pending application 17/444973 filed on 08/12/2021 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 5, 5, 6, 8, 9, 11 of the issued patent US 11, 093,691 B1 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same method for identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera and highlighting the identified answer on the display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera and highlighting the identified answer on the display as recited in the issued patent US 11, 093,691 B1 to identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera and highlighting the identified answer on the display as claimed in the pending application. 

Pending Application 17/444973
Issued Patent US 11,093,691 B1
21. (New) A method of establishing a communication session, comprising: 
 	receiving, by a computing system from a camera of a client device, a live stream of a content item comprising text-based content; 
 	receiving, by the computing system, an interrogatory related to the text-based content in the content item; 
 	analyzing, by the computing system, the content item to identify an answer to the interrogatory in the content item; and augmenting the content item illustrated on a display associated with the client device, while the content item remains within a line-of-vision of the camera by: 
 	 	identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera; and 
 		highlighting the identified answer on the display.  
1. A method of establishing a communication session, comprising: 
 	receiving, at a computing system from a camera associated with a client device, an image of a content item comprising text-based content; 
 	generating, by the computing system, a mark-up version of the content item by identifying both one or more characters in the text-based content and a relative location of the one or more characters in the content item; 
 	receiving, at the computing system from the client device, an interrogatory related to the content item; 
 	analyzing, by the computing system, the mark-up version of the content item to identify an answer to the interrogatory; 
 	generating, by the computing system, a response message comprising the identified answer to the interrogatory; and 
 	transmitting, by the computing system, the response message to the client device, the transmitting comprising: 
  	augmenting the content item illustrated on a display associated with the client device, while the content item remains within a line-of-vision of the camera by: 
 		identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera; and 
 		highlighting the identified answer on the display.
23. (New) The method of claim 21, wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 

            identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	identifying a possible answer that is associated with a highest confidence score; and 
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory.  
3. The method of claim 1, wherein analyzing, by the computing system, the mark-up version of the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	identifying a possible answer that is associated with a highest confidence score; and
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory.
24. (New) The method of claim 21, wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	determining that the confidence score for each possible answer is below a threshold confidence score; 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory; and 
 	transmitting the clarification question to the client device.  
4. The method of claim 1, wherein analyzing, by the computing system, the mark-up version of the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	determining that the confidence score for each possible answer is below a threshold confidence score; 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory; and 
 	transmitting the clarification question to the client device.
25. (New) The method of claim 24, further comprising: 
 	receiving, from the client device, a clarification answer from the client device; and
 	parsing the clarification answer to identify a revised interrogatory contained therein.  
5. The method of claim 4, further comprising: 
 	receiving, from the client device, a clarification answer from the client device; 
 	parsing the clarification answer to identify a revised interrogatory contained therein; and 
 	analyzing the mark-up version of the content item to identify a revised answer to the revised interrogatory; 
 	generating a confidence score for the revised answer; 
 	determining that the confidence score for the revised answer is at least greater than the threshold confidence score; and 
setting the revised answer as the answer to the interrogatory.
26. (New) The method of claim 25, further comprising: 
 	analyzing the content item to identify a revised answer to the revised interrogatory;
 	generating a second confidence score for the revised answer; 
 	determining that the confidence score for the revised answer is at least greater than the threshold confidence score; and 
 	setting the revised answer as the answer to the interrogatory.  
5. The method of claim 4, further comprising: 
 	receiving, from the client device, a clarification answer from the client device; 
 	parsing the clarification answer to identify a revised interrogatory contained therein; and 
 	analyzing the mark-up version of the content item to identify a revised answer to the revised interrogatory; 
 	generating a confidence score for the revised answer; 
 	determining that the confidence score for the revised answer is at least greater than the threshold confidence score; and 
setting the revised answer as the answer to the interrogatory.
28. (New) A non-transitory computer readable medium comprising one or more sequences of instructions which, when executed by a processor, causes a computing system to perform operations comprising: 
 	receiving, by the computing system from a camera of a client device, a live stream of a content item comprising text-based content; 
 	receiving, by the computing system, an interrogatory related to the text-based content in the content item; 
 	analyzing, by the computing system, the content item to identify an answer to the interrogatory in the content item; and 
 	augmenting the content item illustrated on a display associated with the client device, while the content item remains within a line-of-vision of the camera by: 
 		identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera; and 
 		highlighting the identified answer on the display.  
6. A non-transitory computer readable medium including one or more sequences of instructions which, when executed by one or more processors, cause the one or more processors to perform operations, comprising: 
 	receiving, from a camera associated with a client device, an image of a content item comprising text-based content; 
 	generating a mark-up version of the content item by identifying both one or more characters in the text-based content and a relative location of the one or more characters in the content item; 
           receiving, from the client device, a natural-language message related to the content item; identifying an interrogatory in the natural-language message; 
 	analyzing the mark-up version of the content item to identify an answer to the interrogatory; and notifying the client device of the identified answer, the notifying comprising:
 	 augmenting the content item illustrated on a display associated with the client device, while the content item remains within a line-of-vision of the camera by: 
 	identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera; and 
 	highlighting the identified answer on the display.
30. (New) The non-transitory computer readable medium of claim 28, wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises:
identifying one or more possible answers to the interrogatory; 
generating a confidence score for each possible answer of the one or more possible answers; 
identifying a possible answer that is associated with a highest confidence score; and
setting the possible answer associated with the highest confidence score as the answer to the interrogatory.  
8. The non-transitory computer readable medium of claim 6, wherein analyzing the mark-up version of the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	identifying a possible answer that is associated with a highest confidence score; and
setting the possible answer associated with the highest confidence score as the answer to the interrogatory.
31. The non-transitory computer readable medium of claim 28, wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises:
 identifying one or more possible answers to the interrogatory; 
generating a second confidence score for each possible answer of the one or more possible answers; 
determining that the confidence score for each possible answer is below a threshold confidence score; 
based on the determining, generating a clarification question seeking clarification of the identified interrogatory; and transmitting the clarification question to the client device.  
9. The non-transitory computer readable medium of claim 6, wherein analyzing the mark-up version of the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	determining the confidence score for each possible answer is below a threshold confidence score; 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory; and 
 	transmitting the clarification question to the client device.
35. (New) A system comprising: 
 	one or more processors; and 
 	a memory having programming instructions stored thereon, which, when executed by the one or more processors, causes the system to perform operations comprising: 
 	receiving, by a computing system from a camera of a client device, a live stream of a content item comprising text-based content; 
 	receiving, by the computing system, an interrogatory related to the text-based content in the content item; 
 	analyzing, by the computing system, the content item to identify an answer to the interrogatory in the content item; and 
augmenting the content item illustrated on a display associated with the client device, while the content item remains within a line-of-vision of the camera by: 
 		identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera; and 
 		highlighting the identified answer on the display.  
11. A system, comprising: 
 	a processor; and 
 	a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: 
 	receiving, from a camera associated with a client device, an image of a content item comprising text-based content; 
 	generating a mark-up version of the content item by identifying both one or more characters in the text-based content and a relative location of the one or more characters in the content item; 
 	receiving, from the client device, an interrogatory related to the content item; 
 	analyzing the mark-up version of the content item to identify an answer to the interrogatory; and notifying the client device of the identified answer, the notifying comprising:
 	 augmenting the content item illustrated on a display associated with the client device, while the content item remains within a line-of-vision of the camera by: 
 	identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera; and 
 	highlighting the identified answer on the display.


	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 21, 27-28, 34-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Abdallah et al. (US 2019/0214005 A1.)

With respect to Claim 21, Abdallah et al. disclose 
  	receiving, by a computing system from a camera of a client device, a live stream of a content item comprising text-based content (Abdallah et al. [0038] Object recognition, for instance, may be performed by the computing device to determine what object is included n the digital image as well as aspects (e.g., characteristics) of the object, e.g., color, texture, size, and so forth, [0041] FIG. 6 depicts an example system 600 a real time camera platform as incorporating notification techniques. To begin, a digital image 602 is obtained by digital camera 604 of a camera platform manager module 606. The digital image 602, for instance, may be captured using a digital camera, as a screenshot captured from a frame buffer of a computing device, and so forth. This may be performed, for instance, as part of a natural language conversation to supplement spoken utterances of the user 106, as part of an initial search query,  and so forth); 
 	receiving, by the computing system, an interrogatory related to the text-based content in the content item (Abdallah et al. Fig. 2A User: Ouch, let me know when you can find it cheaper, Fig. 2B User: No, keep looking, [0041] FIG. 6 depicts an example system 600 a real time camera platform as incorporating notification techniques. To begin, a digital image 602 is obtained by digital camera 604 of a camera platform manager module 606. The digital image 602, for instance, may be captured using a digital camera, as a screenshot captured from a frame buffer of a computing device, and so forth. This may be performed, for instance, as part of a natural language conversation to supplement spoken utterances of the user 106, as part of an initial search query,  and so forth); 
 	analyzing, by the computing system, the content item to identify an answer to the interrogatory in the content item; and augmenting the content item illustrated on a display associated with the client device (Abdallah et al. [0039] A search result is then received in response to a search performed using the search query (block 510), e.g., using the digital image and accompanying data such as aspects learned from the image, text entered by the user, and so forth. This search may be performed remotely by a service provider system 102 and/or locally by the client device 104. The search result includes digital content that results from the search, e.g., pictures, product or service listings, digital images, and so forth), while the content item remains within a line-of-vision of the camera by: 
 	 	identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera (Abdallah et al. [0044] The object aspects 614 and digital image 602 are then communicated to the service provider system 102. The service provider system 102 then uses the data as input data to perform a search, e.g., generate a search query and initiate a search); and 
 		highlighting the identified answer on the display (Abdallah et al. [0044] A result of the search performed based on the search query may then be output in real time in a user interface, e.g., as augmented or visual reality content within a “live stream” of digital images captured in an environment of the client device 104.)  

 	With respect to Claim 27, Abdallah et al. disclose 
 	wherein receiving, by the computing system, the interrogatory related to the text-based content in the content item comprises: 
 	receiving a voice message comprising the interrogatory (Abdallah et al. [0023] The client device 104, for instance, may include an input device 114 that is usable to generate input data 116, e.g., text via a keyboard, a spoken utterance that is converted to text, capture of a digital image, and so forth, [0027] Natural-language processing as implemented by the natural-language processing module 130 is configured to incorporate speech recognition, natural-language understanding, and natural-language generation. This is used to understand communications received from the client device 104 as part of the natural-language conversation 112 as well as to generate communications to the client device 104. The natural-language processing module 130, for instance, may employ a neural network to generate a representation of a communication from the client device 104, and from this, understand “what is being said” as well as to generate an appropriate response, if any. This may be used for a variety of purposes); and 
 	converting the voice message to text using natural language processing techniques (Abdallah et al. [0027] Natural-language processing as implemented by the natural-language processing module 130 is configured to incorporate speech recognition, natural-language understanding, and natural-language generation. This is used to understand communications received from the client device 104 as part of the natural-language conversation 112 as well as to generate communications to the client device 104. The natural-language processing module 130, for instance, may employ a neural network to generate a representation of a communication from the client device 104, and from this, understand “what is being said” as well as to generate an appropriate response, if any. This may be used for a variety of purposes.)

With respect to Claim 28, Abdallah et al. disclose 
 	A non-transitory computer readable medium comprising one or more sequences of instructions which, when executed by a processor (Abdallah et al. [0051] The example computing device 802 as illustrated includes a processing system 804, one or more computer-readable media 806, and one or more I/O interface 808 that are communicatively coupled, one to another. Although not shown, the computing device 802 may further include a system bus or other data and command transfer system that couples the various components, one to another. A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor), causes a computing system to perform operations comprising: 
 	receiving, by a computing system from a camera of a client device, a live stream of a content item comprising text-based content (Abdallah et al. [0038] Object recognition, for instance, may be performed by the computing device to determine what object is included n the digital image as well as aspects (e.g., characteristics) of the object, e.g., color, texture, size, and so forth, [0041] FIG. 6 depicts an example system 600 a real time camera platform as incorporating notification techniques. To begin, a digital image 602 is obtained by digital camera 604 of a camera platform manager module 606. The digital image 602, for instance, may be captured using a digital camera, as a screenshot captured from a frame buffer of a computing device, and so forth. This may be performed, for instance, as part of a natural language conversation to supplement spoken utterances of the user 106, as part of an initial search query,  and so forth); 
 	receiving, by the computing system, an interrogatory related to the text-based content in the content item (Abdallah et al. Fig. 2A User: Ouch, let me know when you can find it cheaper, Fig. 2B User: No, keep looking, [0041] FIG. 6 depicts an example system 600 a real time camera platform as incorporating notification techniques. To begin, a digital image 602 is obtained by digital camera 604 of a camera platform manager module 606. The digital image 602, for instance, may be captured using a digital camera, as a screenshot captured from a frame buffer of a computing device, and so forth. This may be performed, for instance, as part of a natural language conversation to supplement spoken utterances of the user 106, as part of an initial search query,  and so forth); 
 	analyzing, by the computing system, the content item to identify an answer to the interrogatory in the content item; and augmenting the content item illustrated on a display associated with the client device (Abdallah et al. [0039] A search result is then received in response to a search performed using the search query (block 510), e.g., using the digital image and accompanying data such as aspects learned from the image, text entered by the user, and so forth. This search may be performed remotely by a service provider system 102 and/or locally by the client device 104. The search result includes digital content that results from the search, e.g., pictures, product or service listings, digital images, and so forth), while the content item remains within a line-of-vision of the camera by: 
 	 	identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera (Abdallah et al. [0044] The object aspects 614 and digital image 602 are then communicated to the service provider system 102. The service provider system 102 then uses the data as input data to perform a search, e.g., generate a search query and initiate a search); and 
 		highlighting the identified answer on the display (Abdallah et al. [0044] A result of the search performed based on the search query may then be output in real time in a user interface, e.g., as augmented or visual reality content within a “live stream” of digital images captured in an environment of the client device 104.) 

 	With respect to Claim 34, Abdallah et al. disclose 
 	wherein receiving, by the computing system, the interrogatory related to the text-based content in the content item comprises: 
 	receiving a voice message comprising the interrogatory (Abdallah et al. [0023] The client device 104, for instance, may include an input device 114 that is usable to generate input data 116, e.g., text via a keyboard, a spoken utterance that is converted to text, capture of a digital image, and so forth, [0027] Natural-language processing as implemented by the natural-language processing module 130 is configured to incorporate speech recognition, natural-language understanding, and natural-language generation. This is used to understand communications received from the client device 104 as part of the natural-language conversation 112 as well as to generate communications to the client device 104. The natural-language processing module 130, for instance, may employ a neural network to generate a representation of a communication from the client device 104, and from this, understand “what is being said” as well as to generate an appropriate response, if any. This may be used for a variety of purposes); and 
 	converting the voice message to text using natural language processing techniques (Abdallah et al. [0027] Natural-language processing as implemented by the natural-language processing module 130 is configured to incorporate speech recognition, natural-language understanding, and natural-language generation. This is used to understand communications received from the client device 104 as part of the natural-language conversation 112 as well as to generate communications to the client device 104. The natural-language processing module 130, for instance, may employ a neural network to generate a representation of a communication from the client device 104, and from this, understand “what is being said” as well as to generate an appropriate response, if any. This may be used for a variety of purposes)

With respect to Claim 35, Abdallah et al. disclose 
 	A system comprising: 
 	one or more processors (Abdallah et al. [0051] The example computing device 802 as illustrated includes a processing system 804, one or more computer-readable media 806, and one or more I/O interface 808 that are communicatively coupled, one to another. Although not shown, the computing device 802 may further include a system bus or other data and command transfer system that couples the various components, one to another. A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor); and 
 	a memory having programming instructions stored thereon, which, when executed by the one or more processors (Abdallah et al. [0051] The example computing device 802 as illustrated includes a processing system 804, one or more computer-readable media 806, and one or more I/O interface 808 that are communicatively coupled, one to another. Although not shown, the computing device 802 may further include a system bus or other data and command transfer system that couples the various components, one to another. A system bus can include any one or combination of different bus structures, such as a memory bus or memory controller, a peripheral bus, a universal serial bus, and/or a processor), causes the system to perform operations comprising: 
 	receiving, by a computing system from a camera of a client device, a live stream of a content item comprising text-based content (Abdallah et al. [0038] Object recognition, for instance, may be performed by the computing device to determine what object is included n the digital image as well as aspects (e.g., characteristics) of the object, e.g., color, texture, size, and so forth, [0041] FIG. 6 depicts an example system 600 a real time camera platform as incorporating notification techniques. To begin, a digital image 602 is obtained by digital camera 604 of a camera platform manager module 606. The digital image 602, for instance, may be captured using a digital camera, as a screenshot captured from a frame buffer of a computing device, and so forth. This may be performed, for instance, as part of a natural language conversation to supplement spoken utterances of the user 106, as part of an initial search query,  and so forth); 
 	receiving, by the computing system, an interrogatory related to the text-based content in the content item (Abdallah et al. Fig. 2A User: Ouch, let me know when you can find it cheaper, Fig. 2B User: No, keep looking, [0041] FIG. 6 depicts an example system 600 a real time camera platform as incorporating notification techniques. To begin, a digital image 602 is obtained by digital camera 604 of a camera platform manager module 606. The digital image 602, for instance, may be captured using a digital camera, as a screenshot captured from a frame buffer of a computing device, and so forth. This may be performed, for instance, as part of a natural language conversation to supplement spoken utterances of the user 106, as part of an initial search query,  and so forth); 
 	analyzing, by the computing system, the content item to identify an answer to the interrogatory in the content item; and augmenting the content item illustrated on a display associated with the client device (Abdallah et al. [0039] A search result is then received in response to a search performed using the search query (block 510), e.g., using the digital image and accompanying data such as aspects learned from the image, text entered by the user, and so forth. This search may be performed remotely by a service provider system 102 and/or locally by the client device 104. The search result includes digital content that results from the search, e.g., pictures, product or service listings, digital images, and so forth), while the content item remains within a line-of-vision of the camera by: 
 	 	identifying a location of the identified answer within a portion of the content item within the line-of-vision of the camera (Abdallah et al. [0044] The object aspects 614 and digital image 602 are then communicated to the service provider system 102. The service provider system 102 then uses the data as input data to perform a search, e.g., generate a search query and initiate a search); and 
 		highlighting the identified answer on the display (Abdallah et al. [0044] A result of the search performed based on the search query may then be output in real time in a user interface, e.g., as augmented or visual reality content within a “live stream” of digital images captured in an environment of the client device 104.)  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 22, 29, 36 are rejected under 35 U.S.C.103 as being unpatentable over Abdallah et al. (US 2019/0214005 A1) in view of Berndt et al. (US 2015/0170653 A1.)

 	With respect to Claim 22, Abdallah et al. disclose all the limitations of Claim 21 upon which Claim 22 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory in the content item comprises: 
 	analyzing one or more metatags injected into the content item to identify the answer in the content item.  
	However, Berndt et al. teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory in the content item comprises: 
 	analyzing one or more metatags injected into the content item to identify the answer in the content item (Berndt et al. [0044] for accepting user queries and providing responses, [0065] The method 700 also includes identifying different tags and/or markers that may be included in a response from a query response server in order to determine a type of response substitution to be perform, [0028] The query response server 202 includes a query matching engine 216 for parsing text queries and matching the text queries to a corresponding query stored in a matching markup language file, which may be an AIML (Artificial Intelligence Markup Language) file in some embodiments. The matching markup language files 218 include each supported query and, for each query, an associated response assigned to that query, as well as other markup language features, such as extensible markup language features including instruction for the display of the response and display of the any markers. In one example, the query matching engine 216 and/or the matching markup language files 218 include dialogs for queries and responses that may be received from a head unit. The queries may be interpreted based on application of fuzzy logic to match the text of the queries to a similar dialog in the matching markup language files. In this way, the query matching engine 216 may receive natural language queries and match the queries to responses as specified by the matching markup language files 218. In some examples, words related to a vehicle and/to vehicle context may be weighed more heavily within the fuzzy logic than other non-vehicle words. The responses may be presented in various forms corresponding to the type of response. The query matching engine 216 may implement a hierarchy algorithm in order to search for responses to questions within the matching markup language response files. Accordingly, the matching markup language engine and matching markup language files may be utilized to find contextual answers to a user's query (e.g., as translated into text via the voice recognition server) and/or ask a question so that the user may refine the query. Some matching markup language files may be specific to certain vehicles, while others may include information for all vehicle/head unit types. It is to be understood that the matching markup language files may be organized in any suitable manner.) 
 	Abdallah et al. and Berndt et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of a mark-up version as taught by Berndt et al. for the benefit of identifying an answer for a query (Berndt et al. [0044] for accepting user queries and providing responses, [0028] The query response server 202 includes a query matching engine 216 for parsing text queries and matching the text queries to a corresponding query stored in a matching markup language file, which may be an AIML (Artificial Intelligence Markup Language) file in some embodiments. The matching markup language files 218 include each supported query and, for each query, an associated response assigned to that query, as well as other markup language features, such as extensible markup language features including instruction for the display of the response and display of the any markers. In one example, the query matching engine 216 and/or the matching markup language files 218 include dialogs for queries and responses that may be received from a head unit. The queries may be interpreted based on application of fuzzy logic to match the text of the queries to a similar dialog in the matching markup language files. In this way, the query matching engine 216 may receive natural language queries and match the queries to responses as specified by the matching markup language files 218. In some examples, words related to a vehicle and/to vehicle context may be weighed more heavily within the fuzzy logic than other non-vehicle words. The responses may be presented in various forms corresponding to the type of response. The query matching engine 216 may implement a hierarchy algorithm in order to search for responses to questions within the matching markup language response files. Accordingly, the matching markup language engine and matching markup language files may be utilized to find contextual answers to a user's query (e.g., as translated into text via the voice recognition server) and/or ask a question so that the user may refine the query. Some matching markup language files may be specific to certain vehicles, while others may include information for all vehicle/head unit types. It is to be understood that the matching markup language files may be organized in any suitable manner.) 

 	With respect to Claim 29, Abdallah et al. disclose all the limitations of Claim 28 upon which Claim 29 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory in the content item comprises: 
 	analyzing one or more metatags injected into the content item to identify the answer in the content item.  
	However, Berndt et al. teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory in the content item comprises: 
 	analyzing one or more metatags injected into the content item to identify the answer in the content item (Berndt et al. [0044] for accepting user queries and providing responses, [0065] The method 700 also includes identifying different tags and/or markers that may be included in a response from a query response server in order to determine a type of response substitution to be perform, [0028] The query response server 202 includes a query matching engine 216 for parsing text queries and matching the text queries to a corresponding query stored in a matching markup language file, which may be an AIML (Artificial Intelligence Markup Language) file in some embodiments. The matching markup language files 218 include each supported query and, for each query, an associated response assigned to that query, as well as other markup language features, such as extensible markup language features including instruction for the display of the response and display of the any markers. In one example, the query matching engine 216 and/or the matching markup language files 218 include dialogs for queries and responses that may be received from a head unit. The queries may be interpreted based on application of fuzzy logic to match the text of the queries to a similar dialog in the matching markup language files. In this way, the query matching engine 216 may receive natural language queries and match the queries to responses as specified by the matching markup language files 218. In some examples, words related to a vehicle and/to vehicle context may be weighed more heavily within the fuzzy logic than other non-vehicle words. The responses may be presented in various forms corresponding to the type of response. The query matching engine 216 may implement a hierarchy algorithm in order to search for responses to questions within the matching markup language response files. Accordingly, the matching markup language engine and matching markup language files may be utilized to find contextual answers to a user's query (e.g., as translated into text via the voice recognition server) and/or ask a question so that the user may refine the query. Some matching markup language files may be specific to certain vehicles, while others may include information for all vehicle/head unit types. It is to be understood that the matching markup language files may be organized in any suitable manner.) 
 	Abdallah et al. and Berndt et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of a mark-up version as taught by Berndt et al. for the benefit of identifying an answer for a query (Berndt et al. [0044] for accepting user queries and providing responses, [0028] The query response server 202 includes a query matching engine 216 for parsing text queries and matching the text queries to a corresponding query stored in a matching markup language file, which may be an AIML (Artificial Intelligence Markup Language) file in some embodiments. The matching markup language files 218 include each supported query and, for each query, an associated response assigned to that query, as well as other markup language features, such as extensible markup language features including instruction for the display of the response and display of the any markers. In one example, the query matching engine 216 and/or the matching markup language files 218 include dialogs for queries and responses that may be received from a head unit. The queries may be interpreted based on application of fuzzy logic to match the text of the queries to a similar dialog in the matching markup language files. In this way, the query matching engine 216 may receive natural language queries and match the queries to responses as specified by the matching markup language files 218. In some examples, words related to a vehicle and/to vehicle context may be weighed more heavily within the fuzzy logic than other non-vehicle words. The responses may be presented in various forms corresponding to the type of response. The query matching engine 216 may implement a hierarchy algorithm in order to search for responses to questions within the matching markup language response files. Accordingly, the matching markup language engine and matching markup language files may be utilized to find contextual answers to a user's query (e.g., as translated into text via the voice recognition server) and/or ask a question so that the user may refine the query. Some matching markup language files may be specific to certain vehicles, while others may include information for all vehicle/head unit types. It is to be understood that the matching markup language files may be organized in any suitable manner.) 

 	With respect to Claim 36, Abdallah et al. disclose all the limitations of Claim 35 upon which Claim 36 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing the content item to identify the answer to the interrogatory in the content item comprises: 
 	analyzing one or more metatags injected into the content item to identify the answer in the content item.  
 	However, Berndt et al. teach 
 	wherein analyzing the content item to identify the answer to the interrogatory in the content item comprises: 
 	analyzing one or more metatags injected into the content item to identify the answer in the content item (Berndt et al. [0044] for accepting user queries and providing responses, [0065] The method 700 also includes identifying different tags and/or markers that may be included in a response from a query response server in order to determine a type of response substitution to be perform, [0028] The query response server 202 includes a query matching engine 216 for parsing text queries and matching the text queries to a corresponding query stored in a matching markup language file, which may be an AIML (Artificial Intelligence Markup Language) file in some embodiments. The matching markup language files 218 include each supported query and, for each query, an associated response assigned to that query, as well as other markup language features, such as extensible markup language features including instruction for the display of the response and display of the any markers. In one example, the query matching engine 216 and/or the matching markup language files 218 include dialogs for queries and responses that may be received from a head unit. The queries may be interpreted based on application of fuzzy logic to match the text of the queries to a similar dialog in the matching markup language files. In this way, the query matching engine 216 may receive natural language queries and match the queries to responses as specified by the matching markup language files 218. In some examples, words related to a vehicle and/to vehicle context may be weighed more heavily within the fuzzy logic than other non-vehicle words. The responses may be presented in various forms corresponding to the type of response. The query matching engine 216 may implement a hierarchy algorithm in order to search for responses to questions within the matching markup language response files. Accordingly, the matching markup language engine and matching markup language files may be utilized to find contextual answers to a user's query (e.g., as translated into text via the voice recognition server) and/or ask a question so that the user may refine the query. Some matching markup language files may be specific to certain vehicles, while others may include information for all vehicle/head unit types. It is to be understood that the matching markup language files may be organized in any suitable manner.) 
 	Abdallah et al. and Berndt et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of a mark-up version as taught by Berndt et al. for the benefit of identifying an answer for a query (Berndt et al. [0044] for accepting user queries and providing responses, [0028] The query response server 202 includes a query matching engine 216 for parsing text queries and matching the text queries to a corresponding query stored in a matching markup language file, which may be an AIML (Artificial Intelligence Markup Language) file in some embodiments. The matching markup language files 218 include each supported query and, for each query, an associated response assigned to that query, as well as other markup language features, such as extensible markup language features including instruction for the display of the response and display of the any markers. In one example, the query matching engine 216 and/or the matching markup language files 218 include dialogs for queries and responses that may be received from a head unit. The queries may be interpreted based on application of fuzzy logic to match the text of the queries to a similar dialog in the matching markup language files. In this way, the query matching engine 216 may receive natural language queries and match the queries to responses as specified by the matching markup language files 218. In some examples, words related to a vehicle and/to vehicle context may be weighed more heavily within the fuzzy logic than other non-vehicle words. The responses may be presented in various forms corresponding to the type of response. The query matching engine 216 may implement a hierarchy algorithm in order to search for responses to questions within the matching markup language response files. Accordingly, the matching markup language engine and matching markup language files may be utilized to find contextual answers to a user's query (e.g., as translated into text via the voice recognition server) and/or ask a question so that the user may refine the query. Some matching markup language files may be specific to certain vehicles, while others may include information for all vehicle/head unit types. It is to be understood that the matching markup language files may be organized in any suitable manner.) 

9.	Claims 23, 30, 37 are rejected under 35 U.S.C.103 as being unpatentable over Abdallah et al. (US 2019/0214005 A1) in view of Adderly et al. (US 2016/0140858 A1.)

	With respect to Claim 23, Abdallah et al. disclose all the limitations of Claim 21 upon which Claim 23 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	identifying a possible answer that is associated with a highest confidence score; and 
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory.  
	However, Adderly et al. teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms); 
 	generating a confidence score for each possible answer of the one or more possible answers (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer); 
 	identifying a possible answer that is associated with a highest confidence score (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer); and 
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.)
 	Abdallah et al. and Adderly et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of generating a list of candidate answers with their relative scores as taught by Adderly et al. for the benefit of ranking the list and selecting a single final answer having a highest ranking score (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.)

 	With respect to Claim 30, Abdallah et al. disclose all the limitations of Claim 28 upon which Claim 30 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	identifying a possible answer that is associated with a highest confidence score; and 
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory.  
	However, Adderly et al. teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms); 
 	generating a confidence score for each possible answer of the one or more possible answers (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer); 
 	identifying a possible answer that is associated with a highest confidence score (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer); and 
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.)
 	Abdallah et al. and Adderly et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of generating a list of candidate answers with their relative scores as taught by Adderly et al. for the benefit of ranking the list and selecting a single final answer having a highest ranking score (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.)

 	With respect to Claim 37, Abdallah et al. disclose all the limitations of Claim 35 upon which Claim 37 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	identifying a possible answer that is associated with a highest confidence score; and
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory.  
 	However, Adderly et al. teach
 	wherein analyzing the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms); 
 	generating a confidence score for each possible answer of the one or more possible answers (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer); 
 	identifying a possible answer that is associated with a highest confidence score (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer); and 
 	setting the possible answer associated with the highest confidence score as the answer to the interrogatory (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.)
 	Abdallah et al. and Adderly et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of generating a list of candidate answers with their relative scores as taught by Adderly et al. for the benefit of ranking the list and selecting a single final answer having a highest ranking score (Adderly et al. [0065] Operating on such content, the QA system generates answers for input questions using a plurality of intensive analysis mechanisms which evaluate the content to identify the most probable answers, i.e. candidate answers, for the input question. The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.)

10.	Claims 24-26, 31-33, 38-40 are rejected under 35 U.S.C.103 as being unpatentable over Abdallah et al. (US 2019/0214005 A1) in view of Dispensa et al. (US 2017/0329872 A1.)

	With respect to Claim 24, Abdallah et al. disclose all the limitations of Claim 21 upon which Claim 24 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	determining that the confidence score for each possible answer is below a threshold confidence score; 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory; and 
 	transmitting the clarification question to the client device.  
	However, Dispensa et al. teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	generating a confidence score for each possible answer of the one or more possible answers (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	determining that the confidence score for each possible answer is below a threshold confidence score (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory (Dispensa et al. [0093] Because the result 1020 has a confidence score that is below the threshold, the computing system may cause the result page to present suggested questions 1030a-b along with the result. The computing system may also present a separate list of suggested questions 1040 and a list of questions by the user's team 1050, but those questions may not be in line with the result, may not include a confidence score for each question (and be ordered according to the confidence score), may not include an ability to “save” a question (e.g., along with its responsive single answer) by selecting a user interface element that is in the shape of a star, and may not be user-expandable by selecting the question (e.g., the text of the question or the arrows to the right of the “star” user interface element); and 
 	transmitting the clarification question to the client device (Dispensa et al. Fig. 1 elements 102, 104, 106, 108, [0053] the computing system 108 performs as a result of a user entering a query.)
 	Abdallah et al. and Dispensa et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of a list of suggested questions as taught by Dispensa et al. for the benefit of presenting of the list of suggested questions to a user if the highest-ranking result has a confidence score does not exceed a threshold (Dispensa et al. [0093] Because the result 1020 has a confidence score that is below the threshold, the computing system may cause the result page to present suggested questions 1030a-b along with the result. The computing system may also present a separate list of suggested questions 1040 and a list of questions by the user's team 1050, but those questions may not be in line with the result, may not include a confidence score for each question (and be ordered according to the confidence score), may not include an ability to “save” a question (e.g., along with its responsive single answer) by selecting a user interface element that is in the shape of a star, and may not be user-expandable by selecting the question (e.g., the text of the question or the arrows to the right of the “star” user interface element.)

	With respect to Claim 25, Abdallah et al. in view Dispensa et al. teach
 	further comprising: 
 	receiving, from the client device, a clarification answer from the client device (Dispensa et al. [0233] The method comprises receiving, by the computing system, an indication that user input at the computing device selected the particular query from the presented list of suggested queries); and
 	parsing the clarification answer to identify a revised interrogatory contained therein (Dispensa et al. [0233] The method comprises identifying, by the computing system, one or more results the particular query. The method comprises providing, by the computing system, the one or more results to the particular query for receipt and presentation by the computing device.)

	With respect to Claim 26, Abdallah et al. in view of Dispensa et al. teach 
 	further comprising: 
 	analyzing the content item to identify a revised answer to the revised interrogatory (Dispensa [0084] At box 810, the computing system may determine whether there is a result to the query of the dataset (for the highest-ranked structured dataset in this example). In some examples, the structured query engine 121 may execute the database query on the highest-ranked dataset 121, and determine whether the database query returns a result);
 	generating a second confidence score for the revised answer (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)); 
 	determining that the confidence score for the revised answer is at least greater than the threshold confidence score (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)); and 
 	setting the revised answer as the answer to the interrogatory (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)).  

 	With respect to Claim 31, Abdallah et al. disclose all the limitations of Claim 28 upon which Claim 31 depends. Abdallah et al. fail to explicitly teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; 
 	determining that the confidence score for each possible answer is below a threshold confidence score; 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory; and 
 	transmitting the clarification question to the client device.  
	However, Dispensa et al. teach 
 	wherein analyzing, by the computing system, the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	generating a confidence score for each possible answer of the one or more possible answers (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	determining that the confidence score for each possible answer is below a threshold confidence score (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory (Dispensa et al. [0093] Because the result 1020 has a confidence score that is below the threshold, the computing system may cause the result page to present suggested questions 1030a-b along with the result. The computing system may also present a separate list of suggested questions 1040 and a list of questions by the user's team 1050, but those questions may not be in line with the result, may not include a confidence score for each question (and be ordered according to the confidence score), may not include an ability to “save” a question (e.g., along with its responsive single answer) by selecting a user interface element that is in the shape of a star, and may not be user-expandable by selecting the question (e.g., the text of the question or the arrows to the right of the “star” user interface element); and 
 	transmitting the clarification question to the client device (Dispensa et al. Fig. 1 elements 102, 104, 106, 108, [0053] the computing system 108 performs as a result of a user entering a query.)
 	Abdallah et al. and Dispensa et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of a list of suggested questions as taught by Dispensa et al. for the benefit of presenting of the list of suggested questions to a user if the highest-ranking result has a confidence score does not exceed a threshold (Dispensa et al. [0093] Because the result 1020 has a confidence score that is below the threshold, the computing system may cause the result page to present suggested questions 1030a-b along with the result. The computing system may also present a separate list of suggested questions 1040 and a list of questions by the user's team 1050, but those questions may not be in line with the result, may not include a confidence score for each question (and be ordered according to the confidence score), may not include an ability to “save” a question (e.g., along with its responsive single answer) by selecting a user interface element that is in the shape of a star, and may not be user-expandable by selecting the question (e.g., the text of the question or the arrows to the right of the “star” user interface element.)

	With respect to Claim 32, Abdallah et al. in view Dispensa et al. teach
 	further comprising: 
 	receiving, from the client device, a clarification answer from the client device (Dispensa et al. [0233] The method comprises receiving, by the computing system, an indication that user input at the computing device selected the particular query from the presented list of suggested queries); and
 	parsing the clarification answer to identify a revised interrogatory contained therein (Dispensa et al. [0233] The method comprises identifying, by the computing system, one or more results the particular query. The method comprises providing, by the computing system, the one or more results to the particular query for receipt and presentation by the computing device.)

	With respect to Claim 33, Abdallah et al. in view of Dispensa et al. teach 
 	further comprising: 
 	analyzing the content item to identify a revised answer to the revised interrogatory (Dispensa [0084] At box 810, the computing system may determine whether there is a result to the query of the dataset (for the highest-ranked structured dataset in this example). In some examples, the structured query engine 121 may execute the database query on the highest-ranked dataset 121, and determine whether the database query returns a result);
 	generating a second confidence score for the revised answer (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)); 
 	determining that the confidence score for the revised answer is at least greater than the threshold confidence score (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)); and 
 	setting the revised answer as the answer to the interrogatory (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)).  

 	With respect to Claim 38, Abdallah et al. disclose all the limitations of Claim 35 upon which Claim 38 depends. Abdallah et al. fail to explicitly teach 
wherein analyzing the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory; 
 	generating a confidence score for each possible answer of the one or more possible answers; determining that the confidence score for each possible answer is below a threshold confidence score; 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory; and 
 	transmitting the clarification question to the client device. 
 	However, Dispensa et al. teach 
wherein analyzing the content item to identify the answer to the interrogatory, comprises: 
 	identifying one or more possible answers to the interrogatory (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	generating a confidence score for each possible answer of the one or more possible answers (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	determining that the confidence score for each possible answer is below a threshold confidence score (Dispensa et al. [0092] FIG. 10 shows a webpage that includes a result to a query of a structured dataset, in which the highest-ranking result has a confidence score that does not exceeds a threshold. For example, the highest-ranking result 1020 to the query 1010 only has a confidence of 65%, which may be below the confidence score threshold of 80%); 
 	based on the determining, generating a clarification question seeking clarification of the identified interrogatory (Dispensa et al. [0093] Because the result 1020 has a confidence score that is below the threshold, the computing system may cause the result page to present suggested questions 1030a-b along with the result. The computing system may also present a separate list of suggested questions 1040 and a list of questions by the user's team 1050, but those questions may not be in line with the result, may not include a confidence score for each question (and be ordered according to the confidence score), may not include an ability to “save” a question (e.g., along with its responsive single answer) by selecting a user interface element that is in the shape of a star, and may not be user-expandable by selecting the question (e.g., the text of the question or the arrows to the right of the “star” user interface element); and 
 	transmitting the clarification question to the client device (Dispensa et al. Fig. 1 elements 102, 104, 106, 108, [0053] the computing system 108 performs as a result of a user entering a query.)
 	Abdallah et al. and Dispensa et al. are analogous art because they are from a similar field of endeavor in the Signal Processing algorithm and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of performing a search based on a search query and outputting a result in real time as augmented reality content as taught by Abdallah et al., using teaching of a list of suggested questions as taught by Dispensa et al. for the benefit of presenting of the list of suggested questions to a user if the highest-ranking result has a confidence score does not exceed a threshold (Dispensa et al. [0093] Because the result 1020 has a confidence score that is below the threshold, the computing system may cause the result page to present suggested questions 1030a-b along with the result. The computing system may also present a separate list of suggested questions 1040 and a list of questions by the user's team 1050, but those questions may not be in line with the result, may not include a confidence score for each question (and be ordered according to the confidence score), may not include an ability to “save” a question (e.g., along with its responsive single answer) by selecting a user interface element that is in the shape of a star, and may not be user-expandable by selecting the question (e.g., the text of the question or the arrows to the right of the “star” user interface element.)
 
 	With respect to Claim 39, Abdallah et al. in view of Dispensa et al. teach
 	wherein the operations further comprise: 
 	receiving, from the client device, a clarification answer from the client device (Dispensa et al. [0233] The method comprises receiving, by the computing system, an indication that user input at the computing device selected the particular query from the presented list of suggested queries); and
 	parsing the clarification answer to identify a revised interrogatory contained therein (Dispensa et al. [0233] The method comprises identifying, by the computing system, one or more results the particular query. The method comprises providing, by the computing system, the one or more results to the particular query for receipt and presentation by the computing device.)

	With respect to Claim 40, Abdallah et al. in view of Dispensa et al. teach 
 	further comprising: 
 	analyzing the content item to identify a revised answer to the revised interrogatory (Dispensa [0084] At box 810, the computing system may determine whether there is a result to the query of the dataset (for the highest-ranked structured dataset in this example). In some examples, the structured query engine 121 may execute the database query on the highest-ranked dataset 121, and determine whether the database query returns a result);
 	generating a second confidence score for the revised answer (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)); 
 	determining that the confidence score for the revised answer is at least greater than the threshold confidence score (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)); and 
 	setting the revised answer as the answer to the interrogatory (Dispensa et al. [0085] If there is a result to the query, the computing system may determine whether a confidence score of the result exceeds a threshold (box 811). If so, the computing system may provide the result for display by the computing device (box 812)).  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Mazed et al. (US 2020/0342548 A1.) In this reference, Mazed et al. disclose a method and a system for machine learning and augmented reality based user application. 
b.	Yeung et al. (US 2020/0236278 A1.) In this reference, Yeung et al. disclose a method and a system for providing real-time capture, and distribution of panoramic virtual reality (VR) content of a live event. 
c.  	Devries (US 2020/0401212 A1.) In this reference, Devries disclose a system and a method of augmented-reality simulations. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655